       Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 1 of 15




 1 Marc J. Randazza (NV Bar No. 12265)
   Ronald D. Green (NV Bar No. 7360)
 2 LaTeigra C. Cahill (NV Bar No. 14352)

 3 RANDAZZA LEGAL GROUP, PLLC
   2764 Lake Sahara Drive, Suite 109
 4 Las Vegas, NV 89117
   (702) 420-2001
 5
   ecf@randazza.com
 6
   Attorneys for Plaintiff,
 7 Universal Life Church Monastery

 8
                              UNITED STATES DISTRICT COURT
 9
10                                 DISTRICT OF NEVADA

11
     UNIVERSAL LIFE CHURCH MONASTERY               Case No. ______________
12
     a/k/a UNIVERSAL LIFE CHURCH,
13
                 Plaintiff,                        VERIFIED 42 U.S.C. §1983 COMPLAINT
14                                                 FOR DECLARATORY RELIEF, INJUNCTIVE
           vs.                                     RELIEF, AND DAMAGES
15
16   CLARK COUNTY, NEVADA; LYNN                    INJUNCTIVE RELIEF REQUESTED

17   MARIE GOYA (in her official capacity
     as Clark County Clerk); STEVE                 JURY TRIAL DEMANDED
18   WOLFSON (in his official capacity as
     the Clark County District Attorney);
19
     JANE DOE; JOHN ROE; and JANE POE,
20
                    Defendants.
21
22        Plaintiff Universal Life Church Monastery, also known as the Universal Life
23 Church (“Plaintiff” or “ULCM”), brings this action under 42 U.S.C. §1983 to address
24 Defendants’ violations of Plaintiff’s rights protected by the First and Fourteenth
25 Amendments of the United States Constitution and the rights protected by the
26 Nevada Constitution. Plaintiff seeks injunctive and declaratory relief, and should be
27
28                                             1
                                           Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 2 of 15



     awarded damages, costs, attorney’s fees, and any other relief to which it is entitled
 1
     as a victim of Defendants’ civil rights violations.
 2
                                          INTRODUCTION
 3
             1.   Clark County Clerk Lynn Marie Goya, an elected official, has improperly
 4
     used her office to discriminate against certain churches (and by extension ministers
 5
     and religions) in the performance of officiating weddings in Clark County, Nevada.
 6           2.   Specifically, Clerk Goya has discriminated against Universal Life Church
 7 Monastery, and by extension its ministers, by refusing to recognize ULCM as a “valid

 8 religious organization.” This renders ULCM’s ministers unable to officiate more than 5
 9 weddings per year; this discriminatory limitation is for the benefit of other churches
10 and minsters that are paying members of a trade association that she helped
11 establish, the Las Vegas Wedding Chamber of Commerce (LVWCC).
          3.     ULCM is a church that promotes progressive values, and despite being a
12
   qualified church duly registered with the Nevada Secretary of State pursuant to
13
   Nevada law, Clerk Goya has repeatedly hindered and denied ULCM a Certificate of
14
   Permission to Perform Unlimited Marriage Ceremonies, likely for the purpose of
15
   promoting the interests of the Las Vegas Wedding Chamber of Commerce and
16
   ensuring that as many non-members of the trade association are excluded from the
17 business of officiating weddings as possible, as analyzed below in more detail in
18 Paragraphs 35-54.
19           4.   Clerk Goya’s actions against ULCM violate rights guaranteed by the U.S.
20 and Nevada Constitutions.
21                                  JURISDICTION AND VENUE

22           5.   This Court has original subject matter jurisdiction over the federal
     Constitutional violations alleged in this First Amended Complaint pursuant to the
23
     provisions of 42 U.S.C. § 1983 and 28 U.S.C. §§ 1331 & 1343. This Court has jurisdiction
24
     to issue injunctive and declaratory relief pursuant to 28 U.S.C. § 2201 and 42 U.S.C. §
25
     1983.
26
27
28                                                2
                                             Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 3 of 15



           6.     Venue is proper in the District of Nevada pursuant to 28 U.S.C. § 1391.
 1
     Defendant resides in Nevada, and all actions pertinent to this Complaint occurred in
 2
     Clark County, Nevada.
 3
                                   INTRA-DISTRICT ASSIGNMENT
 4
           7.     Intra-district assignment to the Southern Division is appropriate because
 5
     a substantial part of the events or omissions which give rise to the claims herein
 6 occurred in Clark County, Nevada.
 7                                            THE PARTIES
 8         8.     Plaintiff is a non-profit Washington corporation.      ULCM has been
 9 registered in Nevada for over 10 years (since May 20, 2008) as the Universal Life
10 Church Monastery Storehouse (NV Business ID NV20081450736). See Exhibit 1.
11         9.     Defendant Clark County is a county located in the state of Nevada.
           10.    Defendant Lynn Marie Goya is the Clark County Clerk and an employee
12
     of Clark County. Upon information and belief, she is a resident of Clark County. She
13
     is sued here in her official capacity.
14
           11.    Defendant Steve Wolfson is the Clark County District Attorney and an
15
     employee of Clark County. He is sued in his official capacity only. Upon information
16
     and belief, he is a resident of Clark County.
17         12.    Defendants John Roe, Jane Poe, and Jane Doe may or may not be
18 agents of Clark County and may be added as Defendants to this lawsuit at a later
19 date.
20                                            STANDING

21         13.    ULCM has been directly affected by Defendants’ unlawful activities, and

22 Defendants’ activities have caused a violation of Plaintiff’s rights under the U.S. and
   Nevada Constitutions. Thus, the requirements for Article III standing have been met.
23
24
25
26
27
28                                                 3
                                              Complaint
         Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 4 of 15



                                      FACTS COMMON TO ALL CLAIMS
 1
 2          14.     ULCM1 is a non-profit church.
 3          15.     ULCM promotes progressive values, and ULCM ministers have a long
 4 history of presiding over same-sex and inter-faith weddings alongside traditional
 5 weddings.2
 6          16.     While ULCM is headquartered in Seattle, ULCM is registered as a non-

 7 profit and non-denominational church with the Nevada Secretary of State. See
   Universal Life Church Monastery Storehouse Entity Information, attached as Exhibit 2.
 8
          17.    ULCM ministers have legally performed marriages in Las Vegas and in
 9
   Clark County since 2006.
10
          18.    Pursuant to statute, to legally perform a wedding in Nevada, including in
11
   Clark County, the officiant must apply for a Certificate of Permission and the Clark
12
   County Clerk must grant the Certificate. There are two types of Certificates of
13 Permission:
14                 (1)      A Certificate of Permission to Perform Marriages for
15                  Unlimited Ceremonies, and
16                 (2)      A Certificate of Permission to Perform a Single Ceremony.
17 See NRS 122.062.
18          19.     Currently, individual ULCM ministers are limited to applying for certificates

19 to perform a single specific ceremony because the Clark County Clerk will not
20
21
22      1    For clarity, “Universal Life Church” is a blanket term for a number of organizations offering
     ordination services and facilitating the provision of temporary and permanent wedding officiant
23   licenses to residents of and visitors to Clark County, NV for several decades. Plaintiff’s organization, the
     ULCM, has been providing these services in Clark County since its founding on September 13, 2006.
24   ULCM operates two websites about the Church at: <https://www.themonastery.org/> and at
     <https://www.ULCM.org/>.
25       2   ULCM has a long history of embracing same-sex and interfaith couples and presiding over their
     weddings, as many of these couples may not belong to (or be accepted by) a denominational
26   church. See Samuel G. Freedman, “Couples Personalizing Role of Religion in Wedding Ceremonies,”
     THE NEW YORK TIMES (Jun. 26, 2015), available at: <https://www.nytimes.com/2015/06/27/us/couples-
27   personalizing-role-of-religion-in-wedding-ceremonies.html>.

28                                                        4
                                                    Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 5 of 15



     approve ULCM to issue an Affidavit of Authority to Solemnize Marriages to its ministers,
 1
     as analyzed in more detail below.
 2
            20.   Thus, each UCLM minister in Nevada is only permitted to apply to perform
 3
     a maximum of five single ceremonies in a calendar year. See NRS 122.062(5).
 4
            21.   There are many ULCM ministers in Clark County who wish to officiate
 5
     more than five single ceremonies per year.
 6          22.   Pursuant to NRS 122.062, only ministers who are “in good standing within
 7 his or her church or religious organization, or either of them, incorporated, organized

 8 or established in this State” may be a marriage officiant. See NRS 122.062(1).
 9          23.   According to Clerk Goya’s guidelines for Clark County, only religious

10 organizations on Clark County’s list of approved religious organizations may perform
11 unlimited ceremonies. See Exhibit 3, Clerk Services: Becoming a Marriage Officiant
   (“County’s Requirements”)3.
12
           24.     On May 20, 2016, Goya sent an un-solicited letter to ULCM informing it
13
   that if its ministers wished to apply for a permanent Certificate of Permission to Perform
14
   Marriages for Unlimited Ceremonies, UCLM had to prove it was organized under the
15
   laws of Nevada. See May 20, 2016 letter from Goya, attached as Exhibit 4.
16
           25.     The letter said ULCM could do this by promptly sending either a
17 Copy of the Articles of Incorporation and the most recent annual List of
18 Officers and Directors as filed with the Nevada Secretary of State; -or-
19                Provide any two (2) of the following:
20                   •   Notarized statement from a member confirming where

21                       and when services are held;

22                   •   Copy of a rental agreement or mortgage statement with
                         the name of the organization and the location where
23
                         active services are held;
24
25
26      3Also available at:
        <http://www.clarkcountynv.gov/clerk/Documents/Approved%20Churches%20and%20Religious%
27   20Organizations.pdf >

28                                              5
                                            Complaint
       Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 6 of 15



                    •   Copy    of   a   recent       public   notice   advertising   the
 1
                        organization and the service dates and times, such as a
 2
                        newspaper article, flyer or online web page;
 3
                    •   Copy of the letter from the State of Nevada’s Department
 4
                        of Taxation granting tax exempt status to the organization
 5
                        as a religious organization; or
 6                  •   Copy of the letter from the Internal Revenue Service (IRS)
 7                      granting organizational status as a 501(c)(3) religious
 8                      organization.
 9        (Emphasis in original).

10        26.    ULCM complied with the Clerk’s office’s directive and sent the Clerk

11 copies of the ULCM Articles of Incorporation, List of Officers and Directors, and a list
   of active ULCM ministers for 2016.
12
          27.    On November 16, 2016, the Clerk’s office sent ULCM another email
13
   asking that ULCM submit “filed copies” of the list of officers it submitted to the Nevada
14
   Secretary of State. Supervisor Cook also informed ULCM that that the existing
15
   officiants are still considered “in good standing” and that ULCM only had to send lists
16
   of any new ministers who applied. Supervisor Cook attached the May 20th letter
17 again. See email from Paula Cook, attached as Exhibit 5.
18        28.    On December 7, 2016, ULCM sent Clark County a certified copy of the
19 list of officers ULCM submitted to the Nevada Secretary of State. See December 7,
20 2016 email from ULCM, attached as Exhibit 6.
21        29.    On March 22, 2017, ULCM sent an email to the Clerk with an updated list

22 of new active ministers for 2017. ULCM also inquired as to whether ULCM had finally
   satisfied the Clerk’s requirements to be listed in “good standing”. See March 22, 2017
23
   email from ULCM, attached as Exhibit 7.
24
           30.   On March 22, 2017, Supervisor Cook of Clark County responded to
25
   ULCM’s email, and asked how ULCM had complied the list. Supervisor Cook also
26
27
28                                                6
                                            Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 7 of 15



     stated that the County planned to send out a letter asking for additional
 1
     documentation. See March 22, 2017 email from Paula Cook, attached as Exhibit 8.
 2
           31.   On March 29, 2017, a representative from the Clark County Clerk’s office
 3
     called ULCM again and stated that the application forms for ministers had changed
 4
     again. The representative stated that Clerk Goya introduced a new “Approved List
 5
     of Organizations” and that the Clerk’s office now required all religious organizations
 6 to complete a new process to be added to that list before it would be eligible to
 7 apply for an Affidavit of Authority to Solemnize Marriages.

 8         32.   While NRS 122.066 does mandate that the County Clerk shall enter all
 9 information about approved ministers and religious organizations into the, “electronic
10 statewide database of ministers, other church or religious officials authorized to
11 solemnize a marriage”, the list of approved organizations maintained by the Clark
   County Clerk appears to be a separate list from the statewide database.
12
         33.    Upon information and belief, as of approximately 2017, only
13
   organizations on this list may issue Affidavits of Authority to Solemnize Marriages in
14
   Clark County; the list appears to be a special requirement of Clark County.
15
         34.    On April 3, 2017, another ULCM Minister called ULCM and stated that
16
   Clerk Goya is requiring many ULCM ministers to obtain a Clark County Business
17 License. The ULCM Minister stated that Clerk Goya targeted ULCM ministers.
18         35.   Upon information and belief, Clerk Goya has been involved with the
19 LVWCC since its inception on January 15, 2016. See Nevada Secretary of State Entity
20 Details attached as Exhibit 9.
21         36.   According to Clerk Goya’s biographical submission on Ballotpedia,

22 Defendant Goya “worked with the wedding industry to create a public/private
   partnership the Las Vegas Wedding Chamber of Commerce.” See Ballotpedia
23
   submission, attached as Exhibit 10.
24
         37.    According to the LVWCC’s website, the LVWCC works:
25
                   To grow wedding tourism to cement Las Vegas as the Wedding
26                 Capital of the World through an industry-level partnership with
                   the County Clerk’s office…
27
28                                             7
                                           Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 8 of 15



                                                   …
 1
                     Through this partnership, the Wedding Chamber will raise
 2                   awareness of the economic value of wedding tourism to Clark
                     County and the importance of wedding businesses and events
 3                   to our community and local economy.
                                                   …
 4
                     To work closely with the Clerk’s office to promote quality
 5                   wedding and special event vendors who provide excellent
                     service and enhance the word-of-mouth reputation of Las
 6                   Vegas as the leading destination in wedding-related tourism by
 7                   developing a business resource link for the Clerk’s Wedding
                     Tourism website.
 8
     See Exhibit 11 (emphasis added).
 9
10        38.     On April 21, 2017, ULCM sent Lynn Goya a letter seeking clarification

11 regarding whether ULCM is in “good standing” with her office and regarding whether
   ULCM ministers need business licenses. See Galletch’s April 21, 2017 letter, attached
12
   as Exhibit 12.
13
         39.    On May 15, 2017, ULCM sent a second letter to Clerk Goya to inquire
14
   about the Clerk’s requirements for being on the list of approved organizations.
15
         40.    On or around May 17, Clerk Goya called ULCM; Clerk Goya stated that:
16
             a. her office had never advised ministers that they need a business license
17              to get a “Certificate of Permission”;
18              b. she agreed that the Church is established in the State of Nevada, but
19                she needed evidence that ULCM is a “religious organization” and not just
20                a non-profit.

21        41.     On the phone call with Clerk Goya, ULCM pointed out that the Articles

22 of Incorporation and the filing with the State of Nevada both state that ULCM is a
   religious non-profit; Goya responded that if ULCM sent the Articles and the filing with
23
   the State of Nevada again, she would approve the Church for its ministers to be able
24
   to obtain the permanent certificates.
25
          42.   NRS 122.062(1) does not specifically define the words “church or religious
26
   organizations” or require the documents demanded by Clerk Goya, or mandate that
27
28                                             8
                                          Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 9 of 15



     only churches on a county maintained list, but ULCM provided what the Clerk
 1
     demanded, as shown by Mr. Galletch’s letter dated June 21, 2017. See Galletch’s
 2
     June 21, 2017 letter attached as Exhibit 13.
 3
           43.   ULCM provided Clerk Goya with Secretary of State forms stating that the
 4
     purpose of the ULCM is “[t]o promote the religious ideology of the Universal Life
 5
     Church Monastery Storehouse.” See Ex. 13 at 2 ¶ 1.
 6         44.   On or around August 16, 2017, Clerk Goya responded to Mr. Galletch’s
 7 June 21, 2017 letter. This time, the letter appeared to be tailored specifically to ULCM.

 8 Clerk Goya stated that the Clerk’s Office was still not in receipt of “sufficient proof
 9 that [ULCM] is a religious organization with a presence in the State of Nevada.” Clerk
10 Goya appeared to suggest that a physical church in the state of Nevada is required
11 pursuant to “NRS” but did not cite to any particular chapter of the Nevada Revised
   Statutes. See Clerk Goya’s letter dated August 16, 2017, attached as Exhibit 14.
12
          45.   Clerk Goya stated that Mr. Galletch could submit additional
13
   documentation to assist her in her re-consideration of the matter. See Ex. 14 at ¶ 2.
14
          46.   Clerk Goya provided an arbitrary list of additional documents that she
15
   insisted would help her in her “re-consideration”, which included:
16
                   • Copy of the letter from the State of Nevada Department of
17                    Taxation granting tax exempt status to the organization as
18                       being a church or religious organization;
19                   •   Copy of the letter from the Internal Revenue Service granting
20                       status as a 501(c)(3) with a Public Charity Status (a.k.a. Foundation

21                       Code) of 170(b)(1)(A)(i) for churches;

22                   •   Notarized statement from an attending member (must not be an
                         employee or official of the organization) confirming that the
23
                         organization is a church or religious organization and where and
24
                         when services are held in Nevada;
25
                     •   Copy of a rental agreement or mortgage statement for the
26
                         Nevada location where active services are held – the address on
27
28                                               9
                                            Complaint
      Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 10 of 15



                       the statement must match the service address provided on the
 1
                       AASM; or
 2
                   •   Copy of a recent public notice advertising the organization and
 3
                       the Nevada service dates and times, such as a newspaper article,
 4
                       flyer or online web page.
 5
                       See Ex. 14 at ¶ 2.
 6        47.   Goya’s August 16, 2017 letter appears to discriminate against religions
 7 and religious organizations that do not have regular in-person services in Nevada or

 8 have not sought tax exempt status from Nevada or the Internal Revenue Service.
 9        48.   ULCM has been treated differently from other churches because, upon

10 information and belief, other churches and ministers on Clerk Goya’s list of approved
11 churches have not been required to produce additional (and arbitrary)
   documentation to prove they are a “religious organization” to satisfy Lynn Goya’s
12
   subjective determination.
13
          49.   After reviewing Goya’s August 16, 2017 letter, ULCM followed up by
14
   calling Clerk Goya to see why none of the previously submitted documentation
15
   sufficed, but the Clerk declined to provide any other rationale for the County’s
16
   decision.
17        50.   Despite multiple follow up calls, Clerk Goya refused to speak further with
18 ULCM regarding their status in Clark County, and in effect rejected ULCM’s (now third)
19 attempt to comply with the Clerk’s ever evolving requirements without further
20 explanation.
21        51.   At no time did Clerk Goya give ULCM a process to appeal Clerk Goya’s

22 decision.
         52.     When Clerk Goya disregarded ULCM’s documentation and created a
23
   new list of arbitrary requirements for Universal Life Church Monastery to comply with
24
   to “prove” that ULCM was a “real religious organization”, Clerk Goya discriminated
25
   against ULCM and its ministers.
26
27
28                                             10
                                            Complaint
       Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 11 of 15



           53.   Pursuant to NRS 122.260, if Plaintiff’s Churches and/or ministers were to
 1
     solemnize marriages without obtaining permission from the Clark County Clerk, the
 2
     County would levy civil penalties of up to $1,500.
 3
           54.   Upon information and belief, Clerk Goya uses her position as an elected
 4
     official to promote the interests of members of the LVWCC by actively hindering the
 5
     ability of non-members of the LVWCC and foreign non-profit churches, like ULCM,
 6 from being able to perform unlimited ceremonies.
 7         55.   Defendants’ conduct is unconstitutional and violates the First and
 8 Fourteenth Amendments to the U.S. Constitution, as well as Article 1, Sections 4 and 8
 9 of the Nevada Constitution.
10         56.   Defendants’ conduct is never constitutionally tolerable. But the harm

11 caused by their actions is especially pronounced here, given that a government
   bureaucrat is making a subjective, case-by-case determination regarding who will
12
   be on Clark County’s list of approved churches, in violation of the rights protected by
13
   the First and Fourteenth Amendments.
14
                                      CLAIMS FOR RELIEF
15
                                    FIRST CLAIM FOR RELIEF
16                         Violation of the First Amendment to the
               United States Constitution under 42 U.S.C. § 1983 (Free Exercise)
17
18         57.   Plaintiff repeats and realleges each and every allegation in the

19 preceding paragraphs as if set forth fully herein.
          58.    All of the actions taken by Defendants or those acting on behalf of
20
   Defendants, including the multiple changes to criteria and the denial of ULCM’s
21
   application, were done by Defendants under color of law and had the effect of
22
   depriving ULCM of rights secured by the Constitution and laws of the United States,
23
   specifically the Free Exercise Clause of the First Amendment to the United States
24
   Constitution.
25
26
27
28                                             11
                                           Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 12 of 15



            59.    Defendants’ denial of ULCM’s application is a government action that
 1
     substantially burdens the practice of Plaintiff’s religion, which has the effect of
 2
     depriving ULCM of rights secured by the Free Exercise Clause of the First Amendment.
 3
            60.    Plaintiff has been injured, or reasonably fears imminent injury, by these
 4
     constitutional violations, and Plaintiff is entitled to relief.
 5
                                     SECOND CLAIM FOR RELIEF
 6                              Violation of Nevada Const., Art. 1, § 4
                                            (Free Exercise)
 7
            61.    Plaintiff repeats and realleges each and every allegation in the
 8
     preceding paragraphs as if set forth fully herein.
 9
            62.    All of the actions taken by Defendants or those acting on behalf of
10
     Defendants, including the multiple changes to criteria and the denial of ULCM’s
11
     application, were done by Defendants under color of law and had the effect of
12
     depriving ULCM of rights secured under Article 1, Section 4 of the Nevada
13 Constitution.
14          63.    Defendants’ denial of ULCM’s application is a government action that
15 substantially burdens the practice of Plaintiff’s religion, which has the effect of
16 depriving ULCM of rights secured by Article 1, Section 4 of the Nevada Constitution.
17          64.    Plaintiff has been injured, or reasonably fears imminent injury, by these

18 constitutional violations, and Plaintiff is entitled to relief.
19                                 THIRD CLAIM FOR RELIEF
          Violation of the Fourteenth Amendment to the United States Constitution
20                                  Under 42 U.S.C. § 1983
              (Substantive and Procedural Due Process, and Equal Protection)
21
22          65.    Plaintiff repeats and realleges each and every allegation in the
23 preceding paragraphs as if set forth fully herein.
24          66.    Plaintiff alleges that Defendants’ conduct of arbitrarily changing the

25 requirements to obtain a Certificate of Permission to perform marriages for unlimited
26 ceremonies multiple times throughout the application process, and denying Plaintiff
   despite the fact that Plaintiff is a qualified church under Nevada law, is
27
28                                                  12
                                                Complaint
       Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 13 of 15



     unconstitutional and violates ULCM’s rights to procedural and substantive due
 1
     process of law under the Fourteenth Amendment.
 2
           67.     Further, Defendants failed to provide any appeal or administrative
 3
     review process that could offer any meaningful relief.
 4
           68.     Defendants actions violate the Equal Protection clause by treating ULCM
 5
     differently than other churches and religious organizations; Defendants have no
 6 compelling interest justifying the differential treatment of ULCM and cannot show that
 7 this differential treatment between churches are necessary to serve any legitimate

 8 governmental interest.
 9         69.     Plaintiff has been injured, or reasonably fears imminent injury, by these

10 constitutional violations, and Plaintiff is entitled to relief.
11                                   FOURTH CLAIM FOR RELIEF
                           Violation of Nevada Const., Art. 1 §§ 8 and 9
12               (Substantive and Procedural Due Process, and Equal Protection)
13         70.     Plaintiff repeats and realleges each and every allegation in the
14 preceding paragraphs as if set forth fully herein.
15         71.     Plaintiff alleges that Defendants’ conduct of arbitrarily changing the
16 requirements to obtain a Certificate of Permission to perform marriages for unlimited
17 ceremonies multiple times throughout the application process and denying Plaintiff
18 despite the fact that Plaintiff is a qualified church under Nevada law, is
19 unconstitutional and violates ULCM’s rights to due process of law under article 1,
     section 8 of the Nevada Constitution.
20
           72.     Further, Defendants failed to provide any appeal or administrative
21
     review process that could offer any meaningful relief.
22
           73.     Defendants’ actions violate the Equal Protection clause by treating
23
     ULCM differently than other churches and religious organizations; defendants have
24
     no compelling interest justifying the differential treatment of ULCM and cannot show
25 that this differential treatment between churches are necessary to serve any
26 legitimate governmental interest.
27
28                                                13
                                              Complaint
        Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 14 of 15



            74.      Plaintiff has been injured, or reasonably fears imminent injury, by these
 1
     constitutional violations, and Plaintiff is entitled to relief.
 2
                                           PRAYER FOR RELIEF
 3
     WHEREFORE, Plaintiff respectfully seeks judgment as follows:
 4
            A. A declaration that Defendants’ actions are unconstitutional under the First
 5
                  and Fourteenth Amendments of the United States Constitution, and article
 6                1, sections 4, 8 & 9 of the Nevada Constitution;
 7          B. A permanent injunction compelling Defendants to issue a Certificate of
 8                Permission to Perform Marriages for Unlimited Ceremonies;
 9          C. Damages in an amount to be determined at trial;

10          D. An award of attorneys’ fees and expenses under 42 U.S.C. § 1988; and

11          E. Any further relief the Court deems appropriate.
                                       DEMAND FOR JURY TRIAL
12
     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff demands a trial by
13
     jury on all causes of action.
14
15
     DATED: November 1, 2018                   Respectfully Submitted,
16
17                                             RANDAZZA LEGAL GROUP, PLLC
18                                             By: /s/ Marc J. Randazza
19                                             Marc J. Randazza (NV Bar No. 12265)
                                               Ronald D. Green (NV Bar No. 7360)
20
                                               LaTeigra C. Cahill (NV Bar No. 14352)
21                                             2764 Lake Sahara Drive, Suite 109
                                               Las Vegas, NV 89117
22                                             702-420-2001
                                               ecf@randazza.com
23
                                               Attorneys for Plaintiff
24                                             Universal Life Church Monastery
25
26
27
28                                                  14
                                                Complaint
DocuSign Envelope ID: 4714CDFA-FB71-4AB6-9DA0-F328FD106715
                   Case 2:18-cv-02099-RFB-PAL Document 1 Filed 11/01/18 Page 15 of 15




            1                                                VERIFICATION
            2
                        I, GEORGE FREEMAN, declare:
            3
                        1.       I am over the age of 18 years;
            4
                        2.       I am the presiding chaplain of Universal Life Church Monastery;
            5
            6           3.       Universal Life Church Monastery is the Plaintiff in this action, and I am
            7                    authorized to act on behalf of Universal Life Church Monastery;
            8           4.       I have read the foregoing Verified Complaint and know the contents
            9
                                 thereof; and
           10
                        5.       The foregoing Complaint is true and correct to the best of my
           11
           12                    knowledge, information, and belief.
           13           Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the
           14
                foregoing is true and correct.
           15
                        Executed on this 31st day of October 2018.
           16

           17
           18
           19

           20                                                   George Freeman, on behalf of
           21
                                                                Universal Life Church Monastery

           22
           23
           24
           25
           26
           27
           28
           29
           30
           31
           32


                                                                  15
           34                                                  Complaint
           35
           36
